Citation Nr: 0326416	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of 
hepatitis.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder.

6.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

7.  Entitlement to an initial disability rating in excess of 
30 percent for headaches.

8.  Entitlement to an initial compensable rating for left ear 
hearing loss.

9.  Entitlement to an initial compensable rating for 
sinusitis.

10.  Entitlement to an initial disability rating in excess of 
10 percent for a right wrist ganglion cyst.

11.  Entitlement to an initial disability rating in excess of 
10 percent for a left wrist ganglion cyst.

12.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for right ear hearing loss, residuals of 
hepatitis, gastritis, and a left knee disorder; granted 
service connection for a right knee disorder, a lumbosacral 
strain, headaches, left ear hearing loss, sinusitis, a right 
wrist ganglion cyst, a left wrist ganglion cyst, and 
tinnitus, rated as non compensable the right knee disorder, 
the lumbosacral strain, left ear hearing loss, sinusitis, 
right wrist ganglion cyst, left wrist ganglion cyst, and 
tinnitus, and rated as 10 percent disabling the headaches, 
all effective from November 1, 1998.  In an August 2001 
rating decision, the RO re-rated the veteran's right knee 
disorder, lumbosacral strain, right wrist ganglion cyst, left 
wrist ganglion cyst, and tinnitus as each 10 percent 
disabling and re-rated the veteran's headaches as 30 percent 
disabling, all effective from November 1, 1998.

Initially, the Board notes that the issues of service 
connection for residuals of hepatitis, gastritis, and a left 
knee disorder as well as higher initial evaluations for the 
right knee disorder, the lumbosacral strain, left ear hearing 
loss, sinusitis, right wrist ganglion cyst, left wrist 
ganglion cyst, and tinnitus will be addressed in the remand 
that follows this decision.


FINDING OF FACT

The record evidence shows that the veteran developed right 
ear hearing loss as a result of his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, right 
ear hearing loss was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his current right ear hearing 
loss, like his service connected left ear hearing loss, is 
the result of his service as a technician and later a 
repairman aboard submarines while in military service.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  In such instances, however, a grant 
of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

In hearing loss cases, regulations also provide that, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With the above criteria in mind, the Board notes, as reported 
above, the veteran claimed that current right ear hearing 
loss, like his service connected left ear hearing loss, is 
the result of the loud noise he was exposed to as a 
maintenance technician and later as a repairman aboard 
submarines while in military service.  In addition, the 
veteran's DD 214 lists his occupational specialty, at first, 
as a maintenance technician and later as a submarine 
repairman.  Accordingly, because lay witnesses are competent 
under the law to describe what they saw and heard while in 
military service, as well as describe the physical activities 
required by their job, and because the record contains 
evidence that verifies the fact that the veteran worked as a 
maintenance technician and a repairman, the Board finds that 
the record on appeal contains credible evidence that the 
veteran was exposed to loud noise while working in these jobs 
while in military service.  See King v. Brown, 5 Vet. App.  
19, 21 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Next, as to when the record on appeal first shows the veteran 
having right ear hearing loss as defined by 38 C.F.R. 
§ 3.385, service medical records contain a March 1998 
audiological evaluation that revealed pure tone thresholds, 
in decibels, in the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
60
60
60

Next, a review of the record on appeal shows that, when first 
examined by VA in February 1998, six months before his 
October 1998 separation from military service, the veteran's 
speech recognition scores using the Maryland CNC Test was 80 
percent.  Audiological evaluation in October 1998 revealed 
pure tone thresholds, in decibels, in the right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
25
25

When next examined by VA, in October 2000, the veteran's 
speech recognition score, using the Maryland CNC Test, was 90 
percent in the right ear.  In addition, audiological 
evaluation showed his pure tone thresholds, in decibels, in 
the right ear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
40

The Board finds that what is significant about the record on 
appeal is that the veteran, seven months before his October 
1998 separation from military service, had hearing loss in 
the right ear as defined by VA and that at both the 
subsequent VA examinations continued to have hearing loss in 
the right ear as defined by VA.  See 38 C.F.R. § 3.385.  
While the veteran's speech recognition score using the 
Maryland CNC Test improved from 80 percent in February 1998 
to 90 percent in October 2000, nonetheless then veteran's 
speech recognition tests scores on both occasions were less 
than 94 percent and he therefore met VA's definition of 
hearing loss.  Id.  Moreover, in March 1998 and again in 
October 2000, his auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 
decibels or greater.  

In summary, a review of the record on appeal revels competent 
evidence that the veteran was exposed to loud noise during 
his service aboard submarines as a maintenance technician and 
later a repairman, undisputed medical evidence showing the 
veteran had right ear hearing loss while in military service, 
and undisputed medical evidence showing the veteran continued 
to have right ear hearing loss shortly after military 
service.  Under such circumstances, and resolving all 
reasonable doubt in the veteran's favor, the Board determines 
that the evidence shows continuity of adverse symptomatology 
and therefore supports a grant of service connection for 
right ear hearing loss.  Colette v. Brown, 82 F.2d 389 (Fed. 
Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(b) (2003).  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant of 
the maximum benefit allowable by law or regulation.  
Therefore, the Board finds that a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had on the 
veteran's claim is not needed as to this issue. 


ORDER

Service connection for right ear hearing loss is granted.




REMAND

The Board notes, as indicated above, that during the pendency 
of the appeal the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

However, despite the VCAA having been in effect for several 
years, neither the veteran or his representative were 
provided any sort of notification of the VCAA and the effect 
it had on the veteran's claims.  Moreover, in Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, "Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2)(ii) (2002) and thereby foreclosed the 
Board's ability to remedy an RO's failure to provide the 
veteran with adequate VCAA notice.  Therefore, the Board 
finds that these issues must be remanded to permit the RO to 
undertake all necessary actions to insure that the veteran is 
provided adequate notice as required by 38 U.S.C.A. § 5103(a) 
(West 2002).  See  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the claims for service connection gastritis and a left 
knee disorder, the Board notes that service medical records 
show the veteran's complaints and/or treatment for abdominal 
pain and cramping as well as diarrhea diagnosed, on occasion, 
as gastritis (see service medical records dated in December 
1983, April 1984, December 1985, March 1988, August 1989, 
June 1990, July 1990, April 1995, and May 1996) and left knee 
pain, tenderness, and decreased range of motion diagnosed on 
several occasions as a contusion and on another occasion as 
an acute muscle injury (see service medical records dated in 
September 1985, October 1985, November 1985, and October 
1986).  In addition, the February 1998 VA digestive examiner 
diagnosed history of gastritis and the November 2000 VA 
joints examiner diagnosed degenerative joint disease in the 
left knee.  However, the February 1998 VA digestive examiner 
failed to provide an opinion as to whether the veteran had a 
current diagnosis of gastritis.  Moreover, neither VA 
examiner provided an opinion as to whether any currently 
diagnosed disease process had its onset during military 
service or, as to the arthritis, within one year after the 
veteran's separation from military service.  Therefore, on 
remand, the veteran needs to be scheduled for VA examinations 
to obtain answers to the above questions.  See 38 U.S.C.A. 
§ 5107A (West 2002).  

As to the claim regarding the initial disability rating for a 
right knee disorder, a review of the record on appeal shows 
that the RO conceded that this disability was manifested by 
both instability and degenerative changes.  In a precedent 
opinion by VA General Counsel, it was noted that separate 
ratings may be assigned in cases where the service-connected 
disability includes both arthritis and instability, provided 
of course, that the degree of disability is compensable under 
each set of criteria. VAOPGCPREC 23-97 (July 1, 1997); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The basis for 
this opinion was that the applicable rating criteria "suggest 
that those codes apply either to different disabilities or to 
different manifestations of the same disability..." Id.  
Therefore, on remand, principles identified in Esteban as 
well as in VAOPGCPREC 23-97, should be addressed by the RO.

As to the veteran's claim regarding an initial rating for a 
right knee disorder, as well as for a low back disorder, 
while a review of the record on appeal shows that the veteran 
was provided orthopedic examinations in February 1998 and 
November 2000, the medical information provided at these 
examinations is insufficient to rate the severity of the 
veteran's right knee and low back disorders because it does 
not address the issue of the degree to which the range of 
motion of veteran's right knee and low back are further 
limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain, weakness, etc.); Also see 38 U.S.C.A. 
§ 5107A (West 2002); 38 C.F.R. §§ 4.45, 4.59 (2003).  
Therefore, on remand, the veteran needs to be scheduled for 
another orthopedic examinations to obtain this information.  
See 38 U.S.C.A. § 5107A (West 2002).

Further with regard to the claim regarding the initial 
disability rating for a low back disorder, the regulations 
for the evaluation of this condition were revised, effective 
from September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Code 5235 to 5243.  A 
review of the record reveals that the RO has not considered 
these revised regulations in the evaluation of the veteran's 
low back disorder.  Due process requires that the RO consider 
these regulations prior to appellate consideration of the 
veteran's claim.

As to the claims regarding an initial rating for sinusitis 
and headaches, while a review of the record on appeal shows 
the veteran underwent VA disease of the ear examinations in 
February 1998 and November 2000 and VA neurological 
examinations in February 1998 and October 2000, which 
examination reports included information regarding the 
veteran's sinusitis and headaches, the examination reports 
did not note the veteran's sinus history (i.e., the number of 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
the number of non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; whether the veteran required radical 
surgery with chronic osteomyelitis, and/or whether the 
veteran had near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries) or 
headache history (i.e., whether the veteran's headaches cause 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability) in sufficient 
detail to allow the Board to rate the severity of the service 
connected disabilities under the rating criteria that has 
been in effect since before the veteran filed his current 
claims.  See 38 C.F.R. §§ 4.97, 4.120, Diagnostic Codes 6514, 
8100 (2003).  Therefore, on remand, the veteran needs to be 
scheduled for new VA examinations to obtain this information.  
See 38 U.S.C.A. § 5107A (West 2002).  

In view of the grant of service connection for right ear 
hearing loss, the Board finds that issue of a compensable 
disability rating for left ear hearing loss should be 
returned to the RO for assignment of a disability rating to 
reflect current impairment of the bilateral hearing loss in 
light of the expanded grant.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII (1997); 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA, and VII (2003).  Accordingly, 
the matter of entitlement to a compensable disability for 
bilateral hearing must be remanded for further adjudicative 
action.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In view of the above, these issues are REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since his separation from active duty 
for his claimed disabilities.  Obtain all 
records identified by the veteran.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
Send the claims folder to the examiner 
for review.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims' 
folder and the examination report, the 
examiner is asked to answer the following 
questions:

i.  Has the veteran developed any 
gastrointestinal disorder?  If so, 
please specify the diagnosis.

ii.  Did any currently diagnosed 
gastrointestinal disorder, to 
include gastritis, have its onset 
during the veteran's period of 
military service from December 1982 
to October 1998?  

iii.  Was any currently diagnosed 
gastrointestinal disorder, to 
include gastritis, caused by any 
incident or event that occurred 
during military service?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folder should be sent to the 
examiner for review.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the examination report, 
the examiner is asked to answer the 
following questions:

a.  As to the left knee:
i.  Has the veteran developed any 
disorder of the left knee?  If so, 
please specify the diagnosis or 
diagnoses?

ii.  Did any currently diagnosed 
left knee disorder, to include 
arthritis, have its onset during the 
veteran's period of military service 
from December 1982 to October 1998?  

iii.  Was any currently diagnosed 
left knee disorder, to include 
arthritis, caused by any incident or 
event that occurred during the 
veteran's period of military service 
from December 1982 to October 1998, 
including a contusion and/or an 
acute muscle injury the veteran 
sustained during service?

iv.  Specify whether any currently 
diagnosed left knee disorder, to 
include arthritis, was manifested 
within one year from the veteran 
date of discharge from service in 
October 1998?

b.  As to the right knee:
i.  The orthopedist is requested to 
comment on the objective 
manifestations of any right knee 
disorder present.  

ii.  Based on a review of the 
record, the examiner is asked to 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the right knee.  

iii. The examiner is asked to 
specify whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful 
motion or weakness, and/or any of 
the other symptoms noted above with 
repeated use of the right knee and 
during flare-up of the right knee 
symptoms.  To the extent possible, 
the examiner should express such 
functional loss in terms of degrees 
of limited motion, or weakness in 
the right knee.

iv.  Based on the results of the 
examination and a review of the 
claims folder, to specifically 
include the February 1998 and 
November 2001 joints examination 
reports, the examiner is asked to 
address the following questions: 

i.  Does the veteran's right 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc . . ., cause 
flexion to be limited to 15 
degrees, flexion to be limited 
to 30 degrees, flexion to be 
limited to 45 degrees, or 
flexion to be limited to 60 
degrees.  

ii.  Does the veteran's right 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc . . ., cause 
extension to be limited to 45 
degrees, extension to be 
limited to 35 degrees, 
extension to be limited to 20 
degrees, extension to be 
limited to 15 degrees, 
extension to be limited to 10 
degrees, or extension to be 
limited to 5 degrees.

iii.  Based on the results of 
the examination and a review of 
the claims folder, to 
specifically include the 
February 1998 and November 2001 
joints examination reports, 
does the veteran's service 
connected right knee disorder 
cause "slight," "moderate," 
or "sever" recurrent 
subluxation or lateral 
instability?




c.  As to the lumbosacral spine:
i.  The orthopedist is requested to 
comment on the objective 
manifestations of any lumbosacral 
spine disorder present.  

ii.  Based on a review of the 
record, the examiner is asked to 
specify whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the lumbosacral spine.

iii.  The examiner is asked to 
specify whether, and to what extent, 
if any, the veteran experiences 
functional loss due to painful 
motion or weakness, and/or any of 
the other symptoms noted above with 
repeated use of the lumbosacral 
spine and during flare-up of the low 
back symptoms.  To the extent 
possible, the examiner should 
express such functional loss in 
terms of degrees of limited motion, 
or weakness in the lumbosacral 
spine.
	
Note:  In providing answers to the 
above questions, the examiner is 
asked to disassociated the 
symptomatology caused by the service 
connected lumbosacral strain from 
that caused by the non-service 
connected disc-bulge at L5-S1, if 
possible.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an Ear, Nose and Throat (ENT) 
examination to determine the nature and 
severity of his service-connected 
sinusitis.  The claims folder should be 
sent to the examiner.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following questions:

i.  What are the numbers of 
incapacitating episodes per year of 
sinusitis requiring prolonged 
(lasting four to six weeks) 
antibiotic treatment?

ii.  What are the numbers of non-
incapacitating episodes per year of 
sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting?

iii.  Did the veteran require 
radical surgery with chronic 
osteomyelitis? 

iv.  Does the veteran have near 
constant sinusitis characterized by 
headaches, pain, and tenderness of 
affected sinus, and purulent 
discharge or crusting after repeated 
surgeries?

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurological examination in 
order to determine the nature and 
severity of his service-connected 
headaches.  The claims folder should be 
sent to the examiner.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the examiner is asked to answer 
the following question:  Does the 
veteran's headaches cause very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability?

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate of the 
veteran's claims for service connection 
for a left knee disorder, a 
gastrointestinal disorder, and residuals 
of hepatitis; his claims for initial 
disability ratings in excess of 10 
percent for a right knee disorder to 
include whether a separate rating is 
warranted pursuant to VAOPGCPREC 23-97, 
and in excess of 10 percent for 
lumbosacral strain to include 
consideration of the old and revised 
criteria for rating disabilities of 
spine; his claims for initial compensable 
disability ratings for bilateral hearing 
loss and sinusitis, and initial 
disability ratings in excess of 10 
percent for right and left wrist ganglion 
cysts and tinnitus, to include 
consideration of the old and revised 
diagnostic criteria for rating 
hearing/ear impairments and scarring and 
the criteria for an extra-schedular 
rating pursuant to 38 C.F.R. 
§ 3.321(b)(1); and an initial disability 
rating in excess of 30 percent for 
headaches.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims' must be afforded expeditious treatment by the 
RO.  The law requires that all claims' that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



